El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal. Se alega en la demanda de esta apelación que Rosa Fu-lladosa es la dueña de cierta finca rústica que heredó de su madre. Alega la demandante que el demandado, sin que ella le hubiera hecho venta de la finca obtuvo en la Corte de Dis-trito de Humacao. una sentencia en la que se decretaba el título de dominio a su favor, estando fundada dicha senten-cia en una supuesta venta hecha por la demandante. La de-manda pasa entonces a atacar la acción de la corte al de-cretar la información de dominio, por ser defectuosa por varios fundamentos que en dicha demanda se alegan. La teoría de la demanda, como muestra el alegato de la ape-lante, es que era necesaria una acción de nulidad de acuerdo con la doctrina sentada en el caso de Oliver v. Oliver, 23 D. P. R. 181.
El demandado formuló excepción previa y contestó ha-ciendo una negativa general y alegando otros hechos como materia nueva. En la nueva materia se admite el hecho de que la demandante fue una vez dueña de la finca en cuestión, pero se alegan una serie de actos particularmente de tran-*703sacciones y negociaciones por virtud de los cuales la deman-dante vendió la finca al demandado.
En el juicio la demandante ofreció como prueba los autos del expediente de dominio, fué ella misma a la silla testi-fical para declarar que jamás había sido citada en el expe-diente de dominio y entonces dió por terminada su prueba. El demandado presentó una moción de non-suit que fué de-clarada con lugar por la corte.
La teoría de la corte y del apelado era que la apelante estaba obligada a probar el dominio actual de la propiedad. En otras palabras, que se necesitaba algo más que la admi-sión o prueba de haber sido ella dueña una vez de dicha pro-piedad. Sin embargo, una vez probado que un demandante fué dueño de una propiedad en determinada fecha, surge la presunción, si en ella confía el demandante, que una vez probada la existencia de una cosa, continúa ésta todo el tiempo que ordinariamente duran las cosas de igual natu-raleza. Ley de Evidencia, artículo 102, párrafo 41. Una vez demostrado el dominio se presume que continúa hasta tanto se demuestre lo contrario. Uno de los casos más an-tiguos y principales sobre la presunción del dominio es el de Magee v. Scott, 9 Cush. 148, 55 A. D. 49. En dicho caso la corte por conducto del Juez Presidente Sr. Shaw, después-de establecer el principio de que la presunción de dominio continúa hasta que se- demuestre que ha habido alguna ena-jenación, dijo lo siguiente:
“La persona que tiene este dominio no lo pierde por permitir que otra persona esté en posesión. La forma corriente de acreditar el dominio a la propiedad es probando que fué comprada y satisfecho su valor, y de acuerdo con la ley se considerará que es del comprador hasta que algo se demuestre que cambie el título, no suministrando prueba concluyente de tal cambio el mero hecho de desprenderse de la posesión. La posesión es prima facie prueba del título y es válido contra todo el inundo menos el que prueba el dominio; esto es, contra cualquier persona excepto el verdadero dueño; Armory v. Delamirie, 1 Stra. 505.”
*704En lenguaje muy parecido se habla de la presunción en la Partida III, Título XIV, Ley No. 10. En el tomo 50 de los American Eeports, página 297, bay una nota del “reporter” de las diferentes situaciones en la vida en que tiene lugar, una presunción de continuidad y se citan casos, que' ban sido publicados para demostrar que si se prueba un título, continúa la presunción del título y la obligación de probar lo contrario incumbe al que alega la falta de título.
Kidder v. Stevens, 60 Cal. 419, fue un caso en el cual se alegó una posesión que databa de junio 1, 1879, y un desa-hucio el mismo día, habiendo declarado probado la corte que el demandante era el dueño el día 29 de junio, 1868, y que hizo el traspaso a María Kidder el día diez y seis de no-viembre de 1875. La corte se expresó como sigue:
“Y.se dice que esta no es una conclusión sobre la cuestión del dominio el día primero de junio de .1879, fecha en que se alega en la demanda que tuvo lugar la toma de posesión. Sería difícil indi-car por qué no es tal conclusión cuando se aplican las reglas -de ley a los hechos como han sido declarados probados. Debemos leer todos los hechos, ya estén contenidos en una alegación, veredicto especial, exposición estipulada o conclusiones de hechos, a la luz de las regias de la ley. Las presunciones de derecho son reglas de ley ya sean controvertibles o no. Si la presunción controvertible no ha sido con-tradicha o desaparecida mediante prueba, es una regla de ley que ha de aplicarse tan inflexiblemente como una presunción que es incontrovertible o concluyente; en otras palabras, una presunción de ley que es controvertible cuando no ha sido cambiada por la prueba, viene a ser para la corte una regia incontrovertible del caso y la corte está obligada a darle aplicación.
“Una vez establecido un estado legal (status), la ley presume que continúa hasta que no se demuestre otra cosa (véase el caso de People v. Feilen, 58 Cal. 218); o como expresa una regla semejante en el Código de Enjuiciamiento Civil (véase el artículo 1963, pá-rrafo 32), “que una vez probada la existencia de una cosa continúa hasta todo el tiempo que ordinariamente duran las cosas de igual naturaleza.”
El.caso es instructivo por varias razones, pero tenemos aquí la indicación inequívoca de que hablamos de la misma *705presunción a qne se refiere el artículo 102 de nuestra Ley de Evidencia que ha sido tomado de California. Otros ca-sos de ese Estado son los de Hohenshell v. South Riverside Land & Water Co., 61 Pac. 372; Eltzroth v. Ryan, 26 Pac. 648; Rock Ridge Park Co. v. Wells, 149 Pac. 792; Jennings v. Jordan, 160 Pac. 577; Metteer v. Smith, 105 Pac. 735. En este ultimo caso la corte se expresó como sigue:
“Alega, sin embargo, el apelado, que el error no perjudicaba porque de acuerdo con las alegaciones y la prueba del título que-además se presentó y que no fué contradicha, no era necesaria la prueba para el establecimiento de su caso — que una acción como ésta, después de probar su título la demandante, no tenía que demostrar que no se había desprendido del mismo.' Creemos que esta, conten-ción de la apelada debe ser sostenida. Establecido una véz yin es-tado legal (status) la ley presume que continúa basta que áé demues-tre otra cosa.” - -
Otros casos sobre el mismo principio pueden encontrarse en el de Lockwood v. Allen, 89 N. W. 493, donde se cita el caso principal de Magee v. Scott, supra. Tuvimos "oportu-nidad de considerar la. cuestión en el caso de Príncipe v. A. R. R. Co., 22 D. P. R. 306, donde dijimos: “Como el demam-dante ya había probado sin objeción alguna que el ramal en cuestión pertenecía a la compañía desde cuatro años antes, debe surgir naturalmente la presunción de que la com-pañía era todavía dueña del referido ramal mientras no se probara lo contrario (se citan autoridades). Una- vez acre-ditado el dominio se presume que continúa basta que se de-muestra lo contrario. Los títulos sé acreditan en esta forma.”
Sin embargo, tanto la corte como el apelado se fundaron en gran parte en' el caso de Quintero v. Sosa, 18 D. P. R. 243. Los hechos de ese caso en cuanto a la cuestión principal no pueden distinguirse fácilmente de los del ca.so pre-sente. En aquel caso admitió el demandado en su contes-tación que el demandante había sido dueño una vez, petó negó que lo fuera a la fecha, de la acción. Si bien el ape-
*706lítale'eir ese éásb'-' insistió en una parte de su alegato que esta achñisión'do'bximía dd la obligación de tener qne pro-bar, sU' 'principal' discusión hecha así en la vista como en su.' alegato ''era question de alegaciones. Se negó a presen-tar prueba en él juicio. Tal vez puede decirse que en el juicio' hubiera sido mejor si hubiese manifestado que con-fiaba en'la'admisión de su contrario en cuanto al anterior dominio ,y presunción de continuidad. El caso como ha sido presentadora este tribunal en la vista era que como la de-smandante había-' dicho que era la actual dueña de la propie-dad y'el‘demandado sólo había alegado su actual dominio-como materia nueva, el peso de la prueba incumbía entera-mente q 1 demandado. Fundamentalmente la apelante tenía razón-,en- el caso, pero su insistencia en una cuestión de ale-gación desvió a la corte de la verdadera cuestión en discu-sión. .La demandante no tenía derecho a una sentencia sobre las alegaciones y estaba obligada a entrar en el período de la prueba y su- negativa a presentar prueba fue lo que des-vió a la. corte inferior y finalmente, a esta corte. Es real-mente cierto como se dijo en aquella opinión, que la admi-sión de, que una, persona fué una vez dueña no es una admi-sión de que- lo sea hoy, sobre cuyo punto gira la opinión en el caso de Quintero v. Sosa.- La conclusión del dominio actual es consecuencia de la presunción de continuidad, como dijo esta corte en el caso posterior de Principe v. A. R. R. Co., supra. La- mera posesión no puede destruir la presun-ción de dominio como se establece en el caso principal de Magee v. Scott. Si así fuera un demandante en una acción reivindicatoría probando el dominio en cierto día. podría ser vencido^ mientras que es bien- sabido que la posesión del de-mandado; es uno de los elementos de la acción. Otro caso que muestra este principio -general es el de Humpfner v. D. M. Osborne & Co., 50 N. W. 90, en el cual la corte se expresó como sigue:
“Alegado él dominio y posesión, sigue como consecuencia el de-*707recbo a la posesión; y la alégación de que la propiedad estaba en poder de los demandados cuando se apropiaron de ella no lleva con-sigo la deducción de qne los demandados tenían derecho a disponer de la misma en oposición al dueño. La posesión es solamente prueba de dominio y derecho a la posesión en cuanto a personas que no mues-tran título alguno, pero no contra el verdadero dueño. Magee v. Scott, 9 Cush. 148.”
Y dice además la corte:
“Siendo pues el dueño el demandante se presumirá que continúa en su dominio a falta de prueba que acredite un traspaso del título. 1 Greenl. Ev. §§ 40, 41, y notas; Magee v. Scott, 9 Cush. 148. Por tanto, admitido este dominio en una defensa de la contestación aun-que negado en otra no quedó nada por discutir sobre la cuestión de dominio para ser sometida al jurado. Esta corte recientemente re-solvió en el caso de McLaughlin v. Alexander, (S. D.) 49 N. W. Rep. 99, que la admisión en una defensa de hechos alegados en la demanda aunque fueran negados en otra defensa de la misma contestación eximía al demandante de la necesidad de tener que probar tales he-chos en el juicio. Los hechos que han sido admitidos en las alega-ciones no tienen que ser sometidos o declarados probados por el ju-rado en un veredicto especial. 3 Wait. Pr. 196. Los hechos admi-tidos en las alegaciones en unión de los declarados probados por el jurado presentan todo el caso en debida forma para la consideración de la corte.”
El caso de Quintero v. Sosa, en tanto es incompatible con este principio, no puede ser de aplicación. Aunque la corte inferior se fundó en el caso de Quintero v. Sosa, existía el caso posterior de Príncipe v. A. R. R. Co., supra, y liemos dicho en el caso de Ochoa v. Manzano, 24 D. P. R. 786, que en casos de conflicto aparente es preferible seguir el último pronunciamiento de la corte.
Como hemos visto, el apelante en el juicio creyó que es-taba obligado a probar los defectos que contenía y la falta de efecto legal del título de dominio de los demandados y así trató de hacerlo. Si el apelado hubiera confiado en dicho título de dominio pudo haber dado por terminado su caso y la corte hubiera estado obligada a resolver sobre su sufi-*708ciencia. En vez ele hacer esto el referido apelado presentó una moción de non-'suit por el fundamento de que la deman-dante no había probado su título. Nosotros mismos podría-mos resolver respecto a la suficiencia de dicho título de do-minio, pero como el demandado pudiera tener otras defensas creemos que es preferible devolver todas las actuaciones a la corte inferior para la celebración de un nuevo juicio donde pueden presentarse todas las defensas.
Debe revocarse la sentencia y ordenarse la celebración de un nuevo juicio.

Revocada la sentencia apelada y ordenado un nuevo juicio.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Presidente Sr. Hernández firmó, “conforme con la sentencia.”